DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 and 15-27 were previously pending.  Claims 1, 15, 21, and 24 were amended in the reply filed April 2, 2021.  Claims 1-7 and 15-27 are currently pending.  

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection.  Applicant's arguments also appear to mischaracterize Scaman (see Remarks, 8), which uses three-dimensional imaging techniques (see Abst.).  The passage quoted merely refers to a two-dimensional representation used for on-screen visualization (i.e., for rendering on a two-dimensional computer or mobile device screen), which is the same as in Applicant's invention (see Figs. 4A-4C).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No.  2014/0195277 (Citation 2 of the IDS filed 6/28/2018) in view of RateYourSeats.com, Shaded and Covered Seating at Dodger Stadium, WebArchive copy dated 7/20/2015 (Reference U of the PTO-892 part of paper no. 20191127) ("RateYourSeats"), Scaman, et al., U.S. Pat. No. 7,250,945 (U.S. Pat. Citation 1 of the IDS filed 3/12/2020), Itoh, U.S. Pat. Pub. No.  2015/0061993 (U.S. Pat. Pub. Citation 77 of the IDS filed 12/31/2020), and Baker, et al., U.S. Pat. Pub. No. 2017/0364835 (Citation 3 of the IDS filed 6/28/2018). 
As per claim 1, Kim teaches a method, comprising: receiving, from a client device via a network at a computer system, location data pertaining to a physical location in a venue, the venue having an indication of a particular event at the venue (¶¶ 0093-94, 98); determining, by the computing system, a direction toward the item of interest based on the location data and the location of the item of interest (¶ 0100); identifying, by the computing system, weather data, including forecasted weather conditions associated with the location data at a time of the particular event at the venue (¶ 0098); and sending, via the network, the weather data to the client device (¶ 0092-93), wherein the weather data is to be presented via a user interface on an electronic display of the client device as a computer generated overlay combined with a digital image on an electronic display of the client device (¶ 0098; see also ¶¶ 0093, 111; Fig. 24—user interface on an electronic display of the client device).
Kim does not explicitly teach identifying weather data associated with the direction at a time of the particular event at the venue.  However, this is taught by RateYourSeats (see pg. 2, e.g.—"When trying to stay out of the sun for an afternoon game, we recommend avoiding seats on the first base side (even numbered sections). Field level sections 46-52, and nearly all the Reserve level sections on the first base side will have the sun directly in your eyes at first pitch.").  It would have been prima facie obvious to incorporate this element for the same reason it is useful in RateYourSeats—namely, so that users can seats avoid facing the sun during the time of day that the event is going to occur.  Moreover, this is merely a combination of old elements in the art of ticketing/venue information systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled 
Kim and RateYourSeats disclose the previews are aligned in the direction of the item of interest at the time of the particular event and of a view in the venue in the direction of the item of interest from the physical location of the venue (see above, especially Kim ¶ 0100 and RateYourSeats pg. 3), but they do not explicitly teach the overlay and the digital image together comprising a computer-generated weather enhanced graphical preview of a view presented with the weather data so as to present the view; which is taught by Scaman (col. 6, lines 1-41; col. 8, lines 31-44).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Scaman—namely, to present a more realistic forecast to the viewer.  Both Scaman and Kim in view of RateYourSeats deal with presenting weather data for a particular place and time, and one skilled in the art would have recognized that using this Scaman's layering technique would improve the system of Kim in view of RateYourSeats due to these similar purposes and functions.  Specifically, this would give a more realistic simulated weather preview for the digital image seat views provided in those references (i.e., by using the venue seat view images rather than the exemplary landmarks in Scaman).  Moreover, based upon the level of skill displayed in the references, modifying the system in such a manner could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach receiving, as a user selection from a client device, an indication of a location of an item of interest within the venue at the particular event.  Rather, in both Kim and RateYourSeats, the item of interest is predetermined to be the field or stage.  However, this is taught by Itoh (¶¶ 0125-26, 129, 15-54).  Itoh also further teaches the image being aligned in the direction of the item of interest at the time of the particular event and of a view in the venue in the direction of the item of interest from the physical location of the venue (see above passages, and Fig. 16).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Itoh—namely, to give users the option to easily check views in different directions from a location in a venue (see ¶¶ 0007-09).  Moreover, this is merely a combination of old elements in the art of ticketing/venue information systems.  In the 
The references do not explicitly teach the computer-generated weather enhanced graphical preview having a size and a position to overlay a portion of a venue map including the physical location in the venue; which is taught by Baker (¶¶ 0042-43; see also relationship/progression between Figs. 3-4).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Baker—namely, to show weather enhancements that change through the day while also maintaining relative positions of objects in the venue.  Similar to the base references, Baker deals with displaying weather-enhanced maps at a venue with reservable seating inventory (¶ 0010).  Also similar to Scaman it involves showing weather-enhanced overlay images (Figs. 3-4 and accompanying descriptions).  One skilled in the art would have recognized that using Baker's technique would improve the modified system due to these similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying the system in such a manner could have been implemented through routine engineering producing the predictable result of a weather enhanced graphical preview as in the base references, but improved by it now having a size and a position to overlay a portion of a venue map including the physical location in the venue.
As per claim 2, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 1 as above.  Kim further teaches sending, to the client device, a digital map of the venue that depicts a plurality of sections of the venue as arranged for the particular event (Fig. 8).
As per claim 3, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 2 as above.  Kim further teaches receiving, from the client device, the location data pertaining to the physical location in the venue comprises receiving, from the client device, a selection of a first section from among the plurality of sections (¶ 0098).
As per claim 4, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 1 as above.  Kim further teaches identifying the digital image, wherein the digital image depicts a view of at least part of the item of interest from the location data (¶ 0100).  Inasmuch as the digital image with the weather information overlay in Kim ¶ 0098 is not the same digital image depicting a view of ¶ 0100, it would have been obvious to also include the same information overlay over that digital image as well.  One of ordinary skill would have recognized that it would have the same utility (i.e., apprising weather while viewing other seat data visually), and could be incorporated See also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (citations omitted)).  Moreover, these limitations can be found in Scaman (col. 6, lines 1-41; col. 8, lines 31-44), and would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  
As per claim 5, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 1 as above.  Kim further teaches receiving a request to purchase an item related to the location data (¶¶ 0040, 48).
As per claim 6, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 5 as above.  Kim further teaches the item includes a ticket to attend the particular event at the venue (¶¶ 0040, 48).
As per claim 7, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches claim 1 as above.  Kim further teaches obtaining instructions to instruct the client device to present the overlay of the digital image on the electronic display (i.e., digital seating chart depicting desired information—¶¶ 0092-93, 97-98); and sending, via the network, the instructions to the client device (¶ 0092; see also ¶¶ 0103-04, 111, 115).
As per claims 15-20, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches a system, comprising: a memory, and a processor operatively coupled to the memory, the processor being capable to execute computer-readable instructions that, when executed by the processor, cause the processor to: perform the steps of analogous claims 1-5 & 7 (Kim ¶¶ 0102-04; see also citations and obviousness rationale above). 
As per claims 21-27, Kim in view of RateYourSeats, Scaman, Itoh, and Baker teaches a non-transitory computer-readable medium including instructions that, when executed by a processor, are configured to control operations, the operations comprising: the steps of analogous claims 1-5 & 7 (Kim ¶¶ 0102-04; see also citations and obviousness rationale above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolfson, et al., U.S. Pat. Pub. No.  2017/0270587 (Reference A of the PTO-892 part of paper no. 20191127) was previously made of record.  As the provisional application 62/295,648 must be relied upon to qualify as prior art, it is also being made of record (Reference U of the attached PTO-892).  It discloses the computer-generated weather enhanced graphical preview having a size and a position to overlay a portion of a venue map including the physical location in the venue (¶¶ 0018, 25; Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DANIEL VETTER/Primary Examiner, Art Unit 3628